Vista la moción de reconsideración radicada por el acusado ape-lante con fecha 4 de diciembre de 1937;
Por cuanto, el propósito de una moción de reconsideración es dar una oportunidad al Tribunal para que pueda reconsiderar su resolución basada en los hechos tales y como existían en la fecha en que se dictara la resolución;
Por cuanto, los nuevos hechos y razones aducidos por el promo-vente no pueden ser tomados como base para una reconsideración de la resolución dictada por esta Corte en noviembre 24, 1937;
Por tanto, se declara no haber lugar a la reconsideración soli-citada.
El Juez Asociado Sr. Córdova Dávila no intervino.